                                                                1 Marquis Aurbach Coffing
                                                                  Liane K. Wakayama, Esq.
                                                                2 Nevada Bar No. 11313
                                                                  10001 Park Run Drive
                                                                3 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                4 Facsimile: (702) 382-5816
                                                                  lwakayama@maclaw.com
                                                                5
                                                                  Venable LLP
                                                                6 Ralph A. Dengler, Esq.
                                                                  New York Bar No. 2796712
                                                                7 Pro Hac Vice Forthcoming
                                                                  1270 Avenue of the Americas, 24 Flr
                                                                8 New York, New York 10020
                                                                  Telephone: (212) 503-0655
                                                                9 Facsimile: (212) 307-5598
                                                                  RADengler@Venable.com
                                                               10   Attorneys for WMM, LLC, and
                                                                    WMM Holdings, LLC
                                                               11
MARQUIS AURBACH COFFING




                                                                                           UNITED STATES DISTRICT COURT
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                   DISTRICT OF NEVADA
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  WAG ACQUISITION, L.L.C,                   Case Number: 3:19-cv-00489-MMD-CBC
                                                               14
                                                                                        Plaintiff,
                                                               15                                             UNOPPOSED MOTION TO EXTEND
                                                                         vs.                                DEADLINE TO SUBMIT JOINT STATUS
                                                               16                                                REPORT (SECOND REQUEST)
                                                                  DATA CONVERSIONS, INC., et al.,
                                                               17
                                                                                        Defendants.
                                                               18

                                                               19          Pursuant to LR IA 6-1, LR IA 6-2, and LR 26-4, Defendants WMM, LLC and
                                                               20 WMM Holdings, LLC (together, “WMM”), by and through their counsel of record, Liane K.

                                                               21 Wakayama, Esq., of the law firm of Marquis Aurbach Coffing, and Ralph A. Dengler, Esq.,

                                                               22 of the law firm of Venable LLP, hereby state as follows:

                                                               23          1.     Pursuant to ECF No. 200, WAG and WMM have been working in good faith
                                                               24 to prepare and file a Joint Status Report (“JSR”), which was due on October 17, 2019.

                                                               25          2.     On October 18, 2019, the Court entered an Order [ECF No. 204] to extend
                                                               26 the time period to submit the JSR to October 24, 2019, in order to allow the parties to fully

                                                               27 address and potentially reconcile a number of issues in the current working draft of the JSR.
                                                                                                            Page 1 of 3
                                                                                                                              MAC:15819-001 3881770_3 10/23/2019 5:45 PM
                                                                1          3.     Due to schedule conflicts between WMM and its counsel, they have been
                                                                2 unable to finalize WMM’s portion of the JSR but expect to be able to do so soon.

                                                                3          4.     Out of caution, WMM requests an extension until November 4, 2019, to
                                                                4 confirm its portion of the JSR, to meet and confer with WAG to attempt to potentially

                                                                5 reconcile a number of issues, and then to finalize and file the JSR.

                                                                6          5.     WAG does not join in WMM’s request for an extension, but WAG does not
                                                                7 oppose the request.

                                                                8          6.     This is the second request for an extension of the JSR deadline, and the
                                                                9 request is made in good faith, not for an improper purpose or for purposes of delay.
                                                               10          7.     Based on the foregoing, WMM submits that good cause exists for this brief
                                                               11 extension and respectfully requests that the Court extend the JSR submission deadline to
MARQUIS AURBACH COFFING




                                                               12 November 4, 2019.
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          Dated this 23rd day of October, 2019
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14                                               MARQUIS AURBACH COFFING
                                                               15                                               By      /s/ Liane K. Wakayama
                                                                                                                     Liane K. Wakayama, Esq.
                                                               16                                                    Nevada Bar No. 11313
                                                                                                                     10001 Park Run Drive
                                                               17                                                    Las Vegas, Nevada 89145
                                                               18                                                    VENABLE LLP
                                                                                                                     Ralph A. Dengler, Esq
                                                               19                                                    New York Bar No. 2796712
                                                                                                                     Pro Hac Vice forthcoming
                                                               20                                                    1270 Avenue of the Americas, 24 Flr
                                                                                                                     New York, New York 10020
                                                               21                                                    Attorneys for WMM, LLC, and
                                                                                                                     WMM Holdings, LLC
                                                               22

                                                               23                                            ORDER
                                                               24                                               IT IS SO ORDERED:
                                                               25
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                               26

                                                               27                                               DATED: October 24, 2019
                                                                                                            Page 2 of 3
                                                                                                                               MAC:15819-001 3881770_3 10/23/2019 5:45 PM
                                                                1                               CERTIFICATE OF SERVICE
                                                                2         I hereby certify that I electronically filed the foregoing UNOPPOSED MOTION
                                                                3 TO EXTEND DEADLINE TO SUBMIT JOINT STATUS REPORT (SECOND

                                                                4 REQUEST) with the Clerk of the Court for the United States District Court by using the

                                                                5 court’s CM/ECF system on the 23rd day of October, 2019.

                                                                6                I further certify that all participants in the case are registered CM/ECF users
                                                                7 and that service will be accomplished by the CM/ECF system.

                                                                8

                                                                9
                                                                                                               /s/ Javie-Anne Bauer
                                                               10                                              An employee of Marquis Aurbach Coffing
                                                               11
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                           Page 3 of 3
                                                                                                                             MAC:15819-001 3881770_3 10/23/2019 5:45 PM
